PCIJ_AB_65_DanzigLegislativeDecrees_LNC_NA_1935-12-04_ANX_01_NA_NA_FR.txt. 72

ANNEXE 2

I. — DOCUMENTS TRANSMIS PAR LE SECRETARIAT DE LA SOCIÉTÉ DES
NATIONS :

1.

Rapport du représentant du Royaume-Uni, adopté par le Conseil

de la S. d. N. le 23 septembre 1935 (en francais et en anglais).

(Doc. C. 373. 1935. VII.)

Pétition des partis national-ailemand, social-démocrate et du

Centre, concernant le décret-loi du 29 août 1935 portant amende-

ment a certaines dispositions du Code pénal en vigueur (ex

français et en anglais). (Doc. C. 355. 1935. VIT.)

Originaux en langue allemande des documents reproduits ou cités

dans le document C. 355. 1935. VIT:

a) Pétition des partis national-allemand, social-démocrate et du
Centre (4 sept. 1935).

b) Observations du Sénat de Dantzig (7 sept. 1935).

c) Gesetzblatt für die Freie Stadt Danzig — Ausgabe A., n° gI

du 31 août 1935, contenant les décrets incriminés par les

pétitionnaires.

Gesetzblatt für die Freie Stadt Danzig —- Ausgabe B., n° 33

du 26 juin 1933, contenant le texte de la loi du 24 juin 1933

pour remédier à la détresse du peuple et de l’État.

&

=

Deutsche Justiz, Rechtspflege und Rechtspolitik, du 12 juillet

1935. Articles intitulés: ,,Die leitenden Gedanken der beiden

Gesetze zur Anderung des Strafgesetzbuches sowie zur Ande-

rung des Strafverfahrens und des Gerichtsverfassungsgesetzes

vom 28. Juni 1935”, et: ,,Die Einzelheiten der Strafgesetz-

novelle vom 28. Juni 1935.“

f) Deutsche Justiz, Rechispflege und Rechtspolitik, du 30 août
1935. Article intitulé: ,,Der Gedanke der Gerechtigkeit in der
deutschen Strafrechtserneuerung.‘

Procés-verbal du Conseil de la S. d. N. du 23 septembre 1935

{a.-m.), avec le rapport d'un Comité de trois juristes qui y

est visé.

Lettre du Haut-Commissaire de la S. d. N. à Dantzig au Sénat

de la Ville libre, transmettant les pétitions de certains partis

politiques (5 sept. 1935).

II. — DocuMENTS TRANSMIS AU NOM DE LA VILLE LIBRE DE DANTZIG:

I.

Travaux préparatoires qui ont précédé l'approbation de la

Constitution de Dantzig par le Conseil de la S. d. N.:

1) Procès-verbaux de la sous-commission nommée par la Com-
mission préparatoire pour le projet de Constitution.

2) Procés-verbaux de la Commission de la Constitution de
l’Assemblée constituante.

3) Comptes rendus sténographiques de l'Assemblée constituante
et de la Diète.

Urteil des Danziger Obergerichts, I. Zivilsenat, 14. November 1935.

Zusammenstellung der im Plaidoyer nicht wôrilich zitierten Eni-

scheidungen und Gesetzesstellen.

»Hôühere Gerechtigkeit, Gnade und Naturrecht'', von Rechtsanwalt

Prof. Dr. Grimm, Essen-Mtinster.
73 A/B 65. —- DÉCRETS-LOIS DANTZIKOIS

5. ,,Rechtsgutachten über die Verfassungsmässigkeit des von Volkstag
und Senat der Freien Stadt Danzig in der Form eines einfachen
Gesetzes beschlossenen und verkündeten Gesetzes zur Behebung
der Not von Volk und Staat, vom 24. Juni 1933 (Gesetzblatt für
die Freie Stadt Danzig, 1933, S. 273), von Staaisrat Prof. Dr.
Carl Schmitt, Berlin. (Cf. Journal officiel de la S. dad. N,
XVime année, n° 6, p. 775.)

III. — DocuMENTS RECUEILLIS PAR LE GREFFE :

1. Constitution de Dantzig (extrait n° 58 du Journal officiel, déc.
1930).

2. Articles 2 et 2a du Code pénal dantzikois en vigueur avant le
rer septembre 1935.

3. Lois d'autorisation dantzikoises antérieures à celle du 24 juin
1933, savoir des:
20 octobre 1923 (Danz. Gesetzblati, p. 1067).
29 novembre 1926 (id., p. 317).
23 janvier 1931 (id., p. 7).
30 juin 1931 (id., p. 605).
1er septembre 1931 (id, p. 719).
28 juin 1932 (id., p. 403).
24 juin 1933 (id., p. 273).

4. Passage de l'arrêt de la Cour supérieure de Dantzig du 7 novembre
1934, rappelé dans l'arrêt du 14 novembre 1935 de la même Cour.

5. Passage de l’arrét de la Cour supérieure de Dantzig du 28 avril

36

1932, rappelé dans l’arrêt du 7 novembre 1934 de la même Cour.
